THE THIRTEENTH COURT OF APPEALS

                                       13-13-00371-CR


                                     Peter Anthony Traylor
                                               v.
                                      The State of Texas


                                     On appeal from the
                        366th District Court of Collin County, Texas
                             Trial Cause No. 366-82774-2010


                                         JUDGMENT

       The judgment issued by this Court on May 25, 2017, is hereby withdrawn and the

following is substituted therefor.

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be REVERSED and

RENDERED and the cause REMANDED to the trial court.                The Court orders the

judgment of the trial court REVERSED and RENDERED and REMANDED for further

proceedings in accordance with its opinion.

       We further order this decision certified below for observance.

August 3, 2017